Citation Nr: 1444141	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-08 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 2008.

This case comes before the Board of Veterans Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction currently resides with the Buffalo, New York RO.

A Travel Board hearing was held in Buffalo, New York, before the undersigned.  A copy of the hearing transcript is of record.

In March 2012, the Board remanded the claims for additional development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (CAVC) held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  CAVC further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  There is no evidence of record that the Veteran has asserted that he is unemployable due to service-connected disability, nor does the record suggest this.  Therefore, Rice is not for application in the instant case.



FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran currently has a cervical spine disorder.

2.  Throughout the appeal period, the Veteran's GERD is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanying substernal or arm or shoulder pain, or a condition productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7399-7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim for service connection for a cervical spine disorder, the record reflects that the Veteran was provided all required notice in a letter mailed in March 2008, prior to the initial adjudication of the claim in April 2008.  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected GERD arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative has identified any outstanding medical evidence. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the March 2012 remand, the Veteran was afforded VA examinations in May 2012.  The examination with respect to the cervical spine was adequate as the requested opinion with adequate rationale has been obtained.  The examination with respect to the Veteran's service-connected GERD was based on a thorough physical examination and fully addressed the rating criteria that are relevant to rating the disability.  Therefore, the Board finds that the May 2012 remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Service Connection Claim

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he suffers from a cervical spine disorder which began in service.

His service treatment records reflect that he was seen for neck pain after a motor vehicle accident in 2001 and in 2007 after a training injury.  Cervical strain was diagnosed on both occasions.  He reported neck problems at the time of the separation examination in October 2007, but there was no diagnosis of a chronic cervical spine disability.  

Private treatment records dated in December 2007 and January 2008 document diagnoses of cervicalgia (neck pain).  In the latter treatment record, the Veteran indicated that the pain had begun after practicing wrestling and he denied having been treated for this condition before.  The objective examination noted his complaints of pain on all movements; however, there was no tenderness to palpation and range of motion was normal.

On VA examination in January 2008, the Veteran was diagnosed as having a cervical strain.  A cervical spine x-ray taken in January 2008 was negative.  

On VA examination of the cervical spine in May 2012, physical examination of the neck was determined to be normal and a diagnosis was not provided; in fact, the examiner noted that no cervical spine disorder had ever been diagnosed.  Moreover, the Veteran stated that the pain had first begun in 2011, three years after his discharge, during martial arts training.

The weight of the evidence does not show that the Veteran now has or at any point during the appeal period, a cervical spine disorder.  No such disorder has been diagnosed.  While the medical evidence shows diagnoses of cervical strain and cervicalgia (neck pain) in 2008, an underlying chronic cervical spine disorder has not been diagnosed.  Significantly, cervical strain and cervicalgia have not been attributed to any specific cause.  The Board notes that symptoms such as muscle spasms or "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Veteran is competent to state that he has pain in the neck region.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to assign a medical diagnosis of a cervical spine disorder.  No provider has assigned such a diagnosis. 

The Board finds that, in the absence of a medical diagnosis of a cervical spine disorder, the claim for service connection for a cervical spine disorder is not valid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits).

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's GERD is currently evaluated under the provisions of Diagnostic Code 7399-7346, as analogous to hiatal hernia.  The Rating Schedule does not provide specific criteria for rating GERD.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2013).  Diagnostic Code 7346 indicates that hiatal hernia should be rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  See 38 C.F.R. § 4.114.  The Board finds that rating the Veteran's GERD under Diagnostic Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability. 

Under Diagnostic Code 7346, a 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

On VA examination in January 2008, the Veteran complained of heartburn and epigastric pain for about five years.  He took Nexium daily for management of his symptoms.  He denied a history of nausea, vomiting, diarrhea, constipation and hemorrhoids.  He reported that he did have indigestion and heartburn.  He denied a history of regurgitation.  He did not have dysphasia, hematemesis or melena.  He did acknowledge the presence of epigastric abdominal pain.  The diagnosis was GERD.

An April 2008 private treatment record shows that the Veteran reported that his gastritis was getting much worse.  He had limited his caffeine intake.  The location of his discomfort was primarily epigastric.  He described the pain as burning.  Examination of the genitourinary system was negative for dysuria.  There were normal bowel sounds with nor masses or tenderness or organomegaly.  The Veteran was advised to continue taking Nexium.  An esophagram found a small sliding hiatal hernia, but no definite evidence of GERD.

The Veteran testified at the May 2011 hearing that he had ongoing epigastric symptoms, to include vomiting once or twice per week at night, as well as epigastric (burning) pain.

The Veteran underwent further VA examination in May 2012.  He reported taking Prilosec for management of his GERD symptoms.  The following symptoms were recorded:  pyrosis; regurgitation; sleep disturbance four or more times a year with a duration of less than one day; and  vomiting four or more times a year with a duration of less than one day.  The Veteran did not have esophageal stricture, spasm of the esophagus or an acquired diverticulum of the esophagus.  The examiner noted that the Veteran's condition did not impact his ability to work.

On the basis of the foregoing, the Board finds that the Veteran's claim for an increased evaluation of his GERD must be denied. The Veteran's symptoms primarily consist of heartburn, abdominal pain, regurgitation, periodic sleep disturbance and vomiting due to the GERD.  That symptomatology, however, appears to be well-controlled throughout the appeal period with medications, such as Nexium and Prilosec, and has not resulted in either persistently recurrent epigastric distress with dysphagia or a considerable impairment of health. 

While the Board acknowledges that the Veteran complained of recurrent abdominal discomfort and pain, the severity of his condition is not deemed to more nearly approximate recurrent epigastric distress with dysphagia.  In so finding, the Board notes the absence of any dysphagia throughout the appeal period.  The Board additionally notes the lack of any substernal, arm or shoulder pain associated with his symptoms.  Moreover, the Veteran has not demonstrated any loss in weight and his condition is not shown to be a considerable impairment to his general overall health throughout the appeal period.  Accordingly, the Board finds that the overall symptomatology severity demonstrated by the Veteran's GERD to be more closely approximate to the criteria for a 10 percent evaluation rather than 30 percent evaluation in this case.

The Board recognizes the Veteran's statements attesting to abdominal pain and discomfort and vomiting due to his GERD.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence includes the information necessary to rate the Veteran's disability in accordance with the rating criteria.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's GERD does not warrant an initial rating higher than 10 percent.

Accordingly, the Veteran's claim for an evaluation in excess of 10 percent for GERD must be denied on the evidence of record.  

The Board has also considered whether the Veteran's GERD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service-connected GERD and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


